Title: From Louisa Catherine Johnson Adams to George Washington Adams, 4 September 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 4 Septbr. 1825
				
				As you know me to be an Amateur of the horrible incidents of  human Tragedy if my Dear George you will not be surprized at receiving some lines written by me on a melancholy event which recently took place in the City—The Actors were in a middling class of society and the circumstance has died away like the poor miserable victims of passion with out eliciting a remark excepting from the levity of some unprincipled puppy in Rinds paper who  has some common place jest upon dieing for love—My idea is altogether different as I believe her death was caused by the dread of sinking deeper into vice and the shame of returning to her friends in her already degraded state—The poor creature an Irish Girl respectably connected She was seduced by Kinchy with whom she lived in the capacity of housekeeper and in the constant hope that he would marry her when to the poor Girls utter horror and consternation he married a very pretty young girl after this woman had made her first attempt to destroy herself by drinking Laudanum—By timely aid she was saved but on the night of the Wedding she took a large dose of Quick Silver and died in dreadful agonies.—I saw her remains borne to the Grave without a friend perhaps without a pitying tear to mourn her dreadful fate and my whole soul shuddered at the idea of his revelling in all the enjoyments of life while she was gone to give her last account with the dire crime of suicide upon her head—I am no poet and the lines I know are very bad but I have endeavoured to portray the effect of strong passion and hopeless despair—You might write something better—It has only offered itself to me as the occupation of a few vacant hours passed in consequence of sickness in my chamber and a vacant mind catches at straws—I have represented her in a state of insanity with partial gleams of reason—Nobody has seen them as I am always ashamed of these efforts—The Suicide.The Night was drear, all Nature hush’dIn sombrous silence clad,The breeze low moaning gently rush’dIn whisper’d murm’ring sadThe Clock toll’d twelve! each hollow strokePeal’d forth its lengthen’d sound,Mary; to death’s last struggle wokeHalf frantic gazed around—“Am I then doom’d! she wildly cried,Illusive hopes no more return,He revels with his lovely brideWhile I a wretch am left to mourn—Forlorn, deserted, lost, beguil’d,In anguish must I weep?Become alas sad, misery’s childThro’ sorrows path’s to creep?“Can nought assuage keen mem’ry’s pangs?Why throbs my panting breast?Distraction! loose thy gory fangsOh leave my soul at rest—Ye hellish fiends avaunt, forbearNor goad me to the crime.What? must I then my Soul forswearAnd sink to endless time?She siezed the Cup and madly quaff’dWith frenzy’s shriek of joyThe fatal foul lethean draughtFull poisen’d to destroy.The liquid fire like lightning flewThe with’ring blast assails each partCold shiv’rings rack, and deaths chill dewSteals imperceptibly the heartThe parching thirst, excrusiate painSieze on the chaos of the brainTill nature spent exhausted liesPants, roll’s in agony, and dies!!!Poor hapless Maid! in passions strifeHadst thou no soothing guide?Did not the Christian’s hope in lifeTeach thee where to confide?Tis God ne’er fails us in our needHe soothes our greatest painIn thought, in act, in word, in deedWe never  seek in vain—The tear drop that bedews her graveWill insense pure ariseTo him whose arm alone can saveEnthron’d above the Skies.The verse if such it can be called you will observe is very unequal but I have thought it more suitable to the story as expressive of en that derangement of mind and that strength of despair which is beyond the reach of rules—You have so many pleasant correspondents that there is no need of my giving you any news I shall therefore only assure you of the constant affection of your Mother
				
					L C Adams
				
				
			